                                                               United States Bankruptcy Court
                                                               Western District of Washington
In re:                                                                                                                  Case No. 20-41853-BDL
Janita Maria Scott                                                                                                      Chapter 7
       Debtor(s)
                                                     CERTIFICATE OF NOTICE
District/off: 0981-3                                                   User: admin                                                                 Page 1 of 1
Date Rcvd: Oct 16, 2020                                                Form ID: finmgt                                                            Total Noticed: 1
The following symbols are used throughout this certificate:
Symbol          Definition
+                 Addresses marked '+' were corrected by inserting the ZIP, adding the last four digits to complete the zip +4, or replacing an incorrect ZIP. USPS
                  regulations require that automation-compatible mail display the correct ZIP.


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on Oct 18, 2020:
Recip ID                  Recipient Name and Address
db                      + Janita Maria Scott, 9220 77th Street S.W. #C, Lakewood, WA 98498-7106

TOTAL: 1

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
Electronic transmission includes sending notices via email (Email/text and Email/PDF), and electronic data interchange (EDI).
NONE


                                                       BYPASSED RECIPIENTS
The following addresses were not sent this bankruptcy notice due to an undeliverable address, *duplicate of an address listed above, *P duplicate of a
preferred address, or ## out of date forwarding orders with USPS.
NONE


                                                      NOTICE CERTIFICATION
I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities
in the manner shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and
belief.

Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed .R. Bank. P.2002(a)(1), a notice containing the
complete Social Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains
the redacted SSN as required by the bankruptcy rules and the Judiciary's privacy policies.

Date: Oct 18, 2020                                            Signature:            /s/Joseph Speetjens




                                   CM/ECF NOTICE OF ELECTRONIC FILING
The following persons/entities were sent notice through the court's CM/ECF electronic mail (Email) system on October 16, 2020 at the address(es) listed
below:
Name                               Email Address
Brian Budsberg
                                   trustee@budsberg.com WA08@ecfcbis.com;kurt@budsberg.com

Ellen Ann Brown
                                   on behalf of Debtor Janita Maria Scott stopdebt@gmail.com ignbands@gmail.com;browner80299@notify.bestcase.com

Susan H. Seelye
                                   on behalf of Debtor Janita Maria Scott stopdebt@gmail.com ignbands@gmail.com;browner80299@notify.bestcase.com

United States Trustee
                                   USTPRegion18.SE.ECF@usdoj.gov


TOTAL: 4
Form finmgt (12/2015)
                                    UNITED STATES BANKRUPTCY COURT
                                         Western District of Washington
                                             1717 Pacific Avenue
                                                  Suite 2100
                                              Tacoma, WA 98402

In
Re:                                                           Case Number: 20−41853−BDL
       Janita Maria Scott                                     Chapter: 7

       Debtor(s).

    NOTICE OF REQUIREMENT TO FILE DEBTOR'S CERTIFICATION OF COMPLETION OF
POSTPETITION INSTRUCTIONAL COURSE CONCERNING PERSONAL FINANCIAL MANAGEMENT
                            (Official Bankruptcy Form 23)


You are notified that, subject to limited exceptions, a debtor (both debtors in a joint case) must complete an
instructional course in personal financial management in order to receive a discharge under chapter 7, under chapter
13 or in certain individual chapter 11 cases where 11 U.S.C. § 1141(d)(3) applies. The "Debtor's Certification of
Completion of Postpetition Instructional Course Concerning Personal Financial Management" (Official Bankruptcy
Court Form B423) must be filed with the court by debtor or the course provider.

If you are exempt from the requirement of completing a financial management course under 11 U.S.C. § 109(h)(4),
you must file Official Bankruptcy Form B423 and describe the reason for the exemption. If a hearing is necessary, the
court will notify you of the date, time and place of a hearing to determine if you will be granted an exemption.

Unless you are exempt from the requirement, as described above, Official Bankruptcy Form B423 must be filed
before a discharge can be entered in this case. In a chapter 7 case, the form must be filed within 60 days after the first
date set for the meeting of creditors under § 341. In a chapter 13 case, the form must be filed no later than the date of
the last payment made as required by the plan or the filing of a motion for entry of a discharge under § 1328(b). In a
chapter 11 individual case where 11 U.S.C. § 1141(d)(3) applies, the form must be filed prior to completion of all
payments under the confirmed plan. Failure to file the certification may result in your case being closed without an
entry of discharge. If the debtor(s) subsequently files a motion to reopen the case to allow for the filing of the Official
Bankruptcy Form B423, the debtor(s) must pay the filing fee due for reopening the case.



Dated: October 16, 2020

Mark L. Hatcher
Clerk of the Bankruptcy Court
